Citation Nr: 0620405	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased evaluation in excess of 10 
percent for bilateral chondromalacia patella.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from August 1979 to July 1984 
and from December 1991 to January 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In the August 2003 rating decision, the RO 
increased the rating for the service-connected bilateral 
chondromalacia patella from 0 to 10 percent, effective April 
10, 2003.

In May 2006, the veteran had a video hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of the 
hearing is associated with the claims file.

Over the course of this appeal, the veteran has asserted an 
earlier effective date for the service-connected bilateral 
chondromalacia patella.  This issue is referred to the RO for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. Illegible 


REMAND

The veteran seeks a rating in excess of 10 percent for the 
service-connected bilateral chondromalacia patella.  In his 
May 2006 hearing, the veteran stated that his bilateral knee 
condition has worsened and that he has difficulty performing 
his job as a truck driver.  The most recent VA examination of 
record is in July 2003.  Therefore, a VA examination is 
required to assess the current level of bilateral knee 
disability.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain any recent 
VA or private treatment records for the 
bilateral knee disability.

2.  The RO/AMC should arrange for an 
orthopedic examination to determine the 
current severity of his service-
connected bilateral knee disability.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  Findings should be 
reported in detail and must specifically 
include range of motion studies for both 
knees (with notation of any further 
limitation of motion due to pain or 
repetitive use).  The degree of any 
associated instability should be 
characterized in terms of slight, 
moderate, or severe.  The examiner 
should discuss the effect the knee 
disability has upon the veteran's daily 
activities, especially work.  The 
examiner must explain the rationale for 
all opinions given.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  He should also be afforded the 
opportunity to respond to the SSOC before 
the claim is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


